           Case 1:17-vv-01967-UNJ Document 30 Filed 12/19/18 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-1967V
                                     Filed: November 7, 2018
                                          UNPUBLISHED


    CHANDRA NOVAK,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Tetanus Diphtheria
    SECRETARY OF HEALTH                                       acellular Pertussis (Tdap) Vaccine;
    AND HUMAN SERVICES,                                       Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA); Shoulder
                        Respondent.                           Bursitis


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On December 18, 2017, Chandra Novak (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a right
shoulder injury related to vaccine administration (“SIRVA”) as a result of a tetanus-
diphtheria-acellular pertussis (“Tdap”) vaccine she received on February 17, 2015.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

1
  The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                      1
         Case 1:17-vv-01967-UNJ Document 30 Filed 12/19/18 Page 2 of 2




       On November 5, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states “that petitioner suffered bursitis in her
right shoulder, and that it was caused-in-fact by the Tdap vaccine she received on
February 17, 2015. DICP has also concluded that the records show that petitioner
suffered the sequelae of her injury for more than six months.” Id. at 3-4.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                              2
